 BERKLINECORPORATION63Berkline Corporation and United Brotherhood of Car-penters and Joiners of America,AFL-CIO. Case10-CA-9641April 20, 1973DECISION AND ORDERBy MEMBERSFANNING,KENNEDY,AND PENELLOOn December 29, 1972, Administrative Law JudgeJames V. Constantine issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief,and has decided to affirm the rulings,' findings, andconclusions of the Administrative Law Judge and toadopt hisrecommendedOrder.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Berkline Corporation, Mor-ristown,Tennessee,itsofficers, agents, successors,and assigns,shall take the action set forth in the saidrecommended Order.iAlthough we regard as erroneous the exclusion of the "final warning" onJune 8, 1972,to Charlie Davis for"unexcused absence and excessive absen-teeism"(identified as Resp. Exh. 7 but rejected by the Administrative LawJudge)and the Administrative Law Judge's consequential finding that Davis'record had at no time resulted in disciplinary action against him,we do notregard these as prejudicial errors since we are satisfied that a substantial'reason for the dismissal of Davis was his concerted and protected activity.2As we do not now have before us all information relevant to resolutionof the issue concerning reinstatement and backpay to Hazlewood, we agreewith the Administrative Law Judge that the question of Hazlewood's fitnessfor reinstatement is appropriate for determination at the compliance stage ofthis case.Accordingly,we shall issue our customary reinstatement and back-pay order as to Hazlewood.However,itisnot intended to requireHazlewood's reinstatement or backpay,if it appears in the compliance stageof this proceeding that he is not entitled thereto under Board precedent.R.G. LeTourneaµInc., 200 NLRB No. 66;Southern Airways Company,124NLRB 749.DECISIONSTATEMENT OF THE CASEJAMESV. CONSTANTINE, AdministrativeLaw Judge:This isan unfair labor practice case litigated pursuant to Section10(b) of the NationalLaborRelations Act, herein called theAct. Itwas commenced by a complaint issued on August 22,1972, bythe General Counsel of the National Labor Rela-tions Board,herein called the Board,through the RegionalDirector for Region10 (Atlanta,Georgia),naming BerklineCorporation as the Respondent.Such complaint is based ona charge filed on June 19,and amended on June 30 andAugust 2, 1972, by UnitedBrotherhood of Carpenters andJoiners of America,AFL-CIO.In substance the complaint as amended alleges that Re-spondent violated Section 8(a)(1) and (3), and that suchconduct affects commerce within the meaning of Section2(6) and(7), of the Act.Respondent has answered,admit-ting some of the allegations of the complaint but denyingthat it committed any unfair labor practices.Pursuant to due notice this case came on to be heard, andwas tried before me, at Morristown,Tennessee,on October11 and 12,1972. All parties were represented at and partici-pated in the trial, and hadfull opportunityto introduceevidence, examine and cross-examine witnesses,file briefs,and offer oral argument.Respondent'smotion to dismiss,made when the General Counsel rested and renewed at theclose of the case,was denied.Briefs have been received fromRespondent and the General Counsel.This case presents the following issues:WhetherRespondent:(a) Interrogated employees concerning their and otheremployees'union membership,activities,and desires.(b)Threatened employees with discharge for wearing un-ion insignia or engaging in other union activities.(c)Discontinued the assignment of more desirable workand assigned less desirable work to employee Shirley Davisbecause of her membership in or activities on behalf of aunion.(d) Laid off two employees for approximately 4 hours ona specified day and assigned less desirable work to a thirdemployee because of their membership in or activities onbehalf of a union.(e)Discharged Charlie Davis and Morris Hazlewood be-cause of their membership in or activities on behalf of aunion.Upon the entire record in this case, and from my observa-tion of thedemeanor of the witnesses, I make the following:FINDINGS OF FACT1.AS TO JURISDICTIONRespondent,a Delawarecorporation,is engaged at Mor-ristown,Tennessee,in manufacturing and selling furniture.During thepast calendaryear,Respondent sold and ship-ped finishedproductsvalued in excessof $50,000 to custom-ers locatedoutside theState of Tennessee. I find thatRespondentis an employerengaged in commercewithin themeaning of Section 2(6) and (7) of the Act,and that it willeffectuate the purposes of the Actto assert jurisdiction overRespondent in this proceeding.n. THE LABOR ORGANIZATION INVOLVEDUnited Brotherhood of Carpenters and Joiners of Ameri-203 NLRB No. 18 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDca, AFL-CIO,herein called the Union,is a labor organiza-tion within the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. GeneralCounsel's Evidence1.The discharge of Charlie DavisInMorristown,Respondent operates three plants, buteach operates as a separate unit.Davis was last hired byRespondent in October 1970 as a head builder and latheoperator at plant 1.His "trade"is that of head builder andmillwright.At the time of hiring,he received$2.02 an hourfor producing a given amount of piece work in an hour,known as "standard."If he exceeded standard in any hour,his hourly rate for that hour was multiplied by the fractionrepresented by the excess above standard over standard. Ifhe failed to turn out standard he received$2.02 an hour inany event.About May 8, 1972, Davis was elected to the Union'scommittee of employees at Respondent's factory. On thesame day, he signed a card for said Union.Thereafter hesolicited other employees to sign such cards, succeeding inobtaining 150 to 200 cards, and also distributed union hand-bills outside Berkline's gates.In addition,at work he woretwo union buttons, carried a union sticker and shoulderpatch on each shoulder, and attached two "bumper stickersaround [his]hat." He also attended union meetings once aweek.Prior to the time Davis commenced displaying union in-signia on his person,his supervisors almost daily commend-ed his work. But after such display said supervisorsremained at his machine a much greater length of time; and,in addition,Davis' morning and afternoon breaks wereabolished, notwithstanding that other employees continuedto enjoy such breaks.Early in the afternoon of May 25, 1972, Davis was toldthere was no more work available for him at plant 1 and thathe had a choice of being laid off or being transferred toplant 3 to work on "final trim."Davis elected to work atplant 3. He was informed that this became necessary be-cause the lathes on which Davis worked were being movedto Respondent's factory at Livingston,Tennessee.The daybefore this Davis had asked Supervisor Jeffers if Respon-dent contemplated moving said lathes,only to be told thatJeffers had heard nothing about it.The rate for producing standard on final trim at plant 3was $2.02 an hour,and later became $2.08. Since Davis wasinexperienced with final trim he was unable to make stan-dard.As a result he earned but $2.02 an hour, whereas heaveraged$3.77 an hour on the lathe in plant 1.Moreover,at plant 3 Davis was constantly watched by supervisors andwas even followed by them to the water fountain. Otheremployees were not so treated. Moreover, after GeneralSupervisor Pete Long talked to the inspector,Davis wasunable in getting his work approved by said inspector. Otheremployees'work, however, passed inspection,althoughtheir performance was no better than Davis'.Notwithstanding that Davis was more experienced andhad seniority on two others,namely Stroud and Fox, onbuilding heads at plant 1, Stroud and Fox were retained inplant I when Davis was transferred to plant 3.Stroud andFox were assigned to grinding heads in plant 1, althoughDavis was qualified to do this.And, within the same week,Respondent hired a shaper man and trim boy to work inplant 1,both of which are millwright jobs, although Daviswas qualified to perform either job.About May 26,1972, Supervisor Ray Tharp, foreman ofplant 3, said to Davis,"You've been sent up here to becanned."Tharp also implied in said conversation that Davis"wasn'tdoing no good at . . . work at all."On the afternoon of June 22,1972, Davis did some hand-billing after work.That morning Davis,with permissionfrom Respondent,had driven to Knoxville, Tennessee, tomeet his two minor sons by a previous marriage and givethem a ride from the bus station there to his home in Morris-town.Then he,his twoboys,and his wife,distributed unionhandbills at Respondent's plant I in the afternoon fromabout 3:10 to 4 p.m., during change of shift time. A fewsupervisors observed him so handbilling.When Davis reported for work the next morning,June 23,his timecard was missing from the rack.Then he ascertainedfrom General Supervisor Pete Long that he,Davis, had beenfired"for false pretense and participating in union activi-ties."2.The assignment of less desirablework to Shirley DavisMrs. Davis,the wife of the foregoing Charlie Davis, washired by Respondent in about 1968 as a soft drum sander.In about 3 or 4 months she became a hand sander. Some-time thereafter she was made an edge belter but, becauseshe "was afraid of it and . . . could not make piece workon it,"she requested to be taken off this job. She fearedphysical injury to her fingers thereon. This request wasgranted.Although three others also worked on the edge belt,they were all males. She then was placed on the buffer forabout a year and a half. On this latter job she earned $3 to$3.60 an hour. The most she ever made on the edge belt was$2.60 an hour.She was finally reassigned to the edge belt.When she was transferred to the edge belt, there was bufferwork available for persons until recently.About May 12 or 13, 1972,Mrs. Davis was reassigned tothe edge belt.She made but $1.94,the minimum rate perhour on this job, for a long time because it was "harder torun." The most she ever made on the edge belt was $2.60an hour. When she was transferred the last time to the edgebelt, there was buffer work available for three persons untilrecently.Now, however,some buffer work is still per-formed.But buffing work became slack when the latheswere moved out.About May 7 or 8, 1972, Mrs Davis attended a unionmeeting at which she signed a union card. Soon she beganwearing a union button.She also solicited employees to signunion cards.On occasion she wore a union sticker as an armor shoulder patch.Some supervisors saw her wearing theunion button and arm patch.BeforeMr. Davis was dis-charged,Supervisor Hudgens asked Mrs. Davis how Char-lie, her husband, was making out with the Union.I find thatthis interrogation is noncoercive and therefore does not BERKLINECORPORATION65violate the Act.Mrs. Davis accompanied her husband on June22, 1972,toKnoxville,Tennessee, to pick up thelatter's children.Upon returning to Morristown at about 9 or 9:30 a.m. thesame day,she went to work for Respondent.But her super-visor gave her the option of going home for the remainderof the day or running some wheels as no other work wasavailable for her. She elected to leave because she "wasafraid of the wheels."That afternoon she assisted her hus-band in passing out union handbills outside ofRespondent's plant.3.The discharge of Morris HazlewoodHazlewood was hired by Respondent in December 1971,as a stool builder in plant 3 at $1.84 an hour.On May 8,1972, he signed a union card at a union meeting.In additionhe solicited a few employees to sign union cards, wore aunion button,and "every now and then"wore a unionshoulder patch.Hazlewood is the son of Shirley Davis andthe stepson of Charlie Davis.On June 22,1972, Hazlewood did not report for work ashe had no transportation to the plant.That morning hisstepfather,Charlie Davis,had driven to Knoxville to pickup the latter's two sons at the bus terminal.So Hazlewoodsought a ride from a home about a mile away,but withoutsuccess.Then at about 6 or 6:30 a.m.he attempted to hitch-hike or"thumb" a ride to work, but again without success.Consequently,at about 10 or 11 a.m. he called the office ofFred Parvin,the manager of plant 3,and told Parvin's secre-tary that he, Hazlewood,would not be in that day as hecould not get a ride in.Said secretary promised to conveythis information to Parvin.Hazlewood remained at home.He later learned that Respondent had sent someone toHazlewood's grandmother's home to pick him up. But Ha-zlewood lived with his mother and stepfather.On June 21,1972, Hazlewood distributed union handbillsoutside plant 3.He repeated this activity on June 23.When Hazlewood reported for work on June 23, he foundthat his timecard had been "pulled."Upon inquiring ofHugh Cox,a junior supervisor,for the card,Hazlewoodlearned that he had been fired.Hazlewood,on cross-examination,testified he was 18,and then changed this to 17. and that he "realized" that onthe day he testified he was not eligible for employment withRespondent.A copy of hisbirth certificate (in the name ofMichael Hazlewood)discloses that he was born on Decem-ber 10,1955. (See Resp.Exh. 1.)4. The temporary layoff of Roy C. YoungRoy C. Young, who is employedin Respondent's roughmill to lay up lumber forthe cut offsaws, testified substan-tially as follows.His foremanisL.T.Hudgens, who isadmittedlya supervisorwithin themeaning of Section 2(11)of theAct. Youngsigned a unioncard,wore a union badgeor button,and obtained signatures to a few union cards. Hissupervisors spoke to him when he wore said union button.He started to wear that button aboutMay 8 or 9, 1972.At noon around May 24, 1972, Youngwas sent home forthe rest ofthe dayfor lackof work.His usual quitting timewas 3:30 p.m.In the past,however,when work becameslack,Young was given some other work to do,but wasnever(except on one occasion about 2 years before this)sent home.Although there were 10 employees in Young'sgroup,only he and employee Mack Parker and anotheremployee were sent home on May 24.Both Parker and saidother employees wore union buttons, but none of the otherseven in Young's crew wore any. However,others in therough mill department,but not in Young's crew,who woreunion buttons were not sent home that day.And in the past"several"in the department,but not Young or anyone in hisplaner group,had been sent home when work became slack.The department employs 60 or 70 persons.5.The temporary layoffofMack ParkerParker is employedon the planer crew in Respondent'sroughmill department underSupervisor L. T. Hudgens.About May 1, 1972,he signed a union card and also induced"some"employees to sign similar cards.He also wore unionbadges or buttons on his shirt,and sometimes wore unionarm patches.While wearing such buttons,he sometimesspoke tohis supervisors.About 9:30 a.m. on May 24, 1972, SupervisorHudgensadvised Parkerthatsome menwould besent home "and itlookedlike itwould bethe ones, theway his [Hudgen's]supervisorJohnBlair had put it, itwould bethe ones thatwere wearingthe unionbadges."At noonHudgens laid offParker, Roy Young,and Lonnie Harrellfor theremainderof the day. Their shift normally ended at 3:30 p.m. Onlythese 3 intheirgroup of 10 wore union badges. In the pastwhen workwas slow Respondent"would get you some-thing" at other work or asked employees "to volunteer to gohome." But onMay 24no one in Parker's group was giventhe opportunityto volunteer to go home.Finally,Parkertestified on cross-examinationthatDelmar Harris, an em-ployeein his departmentbut not inhis group, was not senthomeon May 24 although Harriswore a unionbutton.6.Alleged violations of Section 8(a)(1)of the ActAbout June 23, 1972,Supervisor L. T. Hudgens told em-ployee Roy Young, "Pull those damn union badges [whichyou are wearing] off,you know Davis has got fired over it."Although Young refused to comply, nothing came of suchrefusal.Employee Billy Ray Seaton,who operates an automaticshaper machine in department 16, plant 1, under SupervisorGene Jeffers,stated that he observed supervisors paying"more attention" to Charlie Davis after Davis started towear union insignia. (Such"attention"was not devoted toother employees.)This evidence was not offered to prove anunfair labor practice but solely to show Respondent's al-tered interest in Davis.B. Respondent'sDefenseRespondent's supervisor of frame assemblyisCliffordCarter.He testified in substance as follows.He attended ameeting of supervisors at plant 3 on the next-to-last Thurs- 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDday in June 1972, i.e., June 22. When it ended at 3 p.m. hereturned to plant 1. As he so proceeded,he noticed personspassing out handbills on the street.One of such persons wasCharlie Davis. About 3:30 p.m., as Carter left work, he sawMorris Hazlewood also about 35 feet from Davis.Eugene Buell, a quality control inspector, asserted that hesubstituted for 2 weeks for Rod Long, another inspector, inJune 1972, and in this capacity inspected the work of Char-lieDavis. Buell rejected some of the chairs Davis hadworked on.Sometimes Buell asked employee Bateman, theinstructor on Davis' line, to help Davis because of suchdefective work. Further, Buell did not notice any companysupervisors "watching [Davis] working more than anybodyelse."DavidEarlBateman is assistant supervisor overRespondent's final trimmers in plant 3. A conspectus of histestimony follows. Bateman instructed Charlie Davis howto build and "fix" chairs. Thereafter, if Davis "needed"Bateman he, Davis, "was to holler at" Bateman, who wouldbe nearby. Davis "frequently" called Bateman "for help."Bateman also observed that some of Davis' work had beenrejected, but it deserved to be. AlthoughBateman's superi-ors instructed him to help Davis do a good job, no one toldBateman to give Davis "a hard time" or that Davis' workshould be rejected. Nor did Bateman see anyone givingDavis "harsher" treatment than any other employee.Berkline'smanager of lumber processing is Don Blair.The superintendent of the rough mill, L. T. Hudgens, worksunder him. Blair denies that he told Hudgens on May 24,1972, when workbecame slack, to lay off onlyemployeeswearing union buttons.Betty Howington works as a clerk for Respondent inplant 3 under Plant Manager Fred Parvin. She received anabsentee report from the guard's office before 8 a.m. onJune 22, 1972, that Charlie Davis wouldcometo work thatday at "about lunch time." See Respondent's Exhibit 2. Thisexhibit was prepared by Gordon E. Baker, a security guard,who was called by Davis at about 5:56 a.m. on June 22,1972. Baker recorded what Davis told him over the tele-phone. Then Howington informed Parvin thereof. Howing-ton also testified that Charlie Davis and Morris Hazlewoodhad absentee records in 1972. See Respondent's Exhibits 3and 4 for documentary evidence thereof. In addition, How-ington testified thatMorris Hazlewood called her in themorning of June 22, 1972, to state that, as he had no ride,he would not be in that day. Howington also reported thisto Parvin.Ruby Pratt is the clerk for Kirt Bowlen, plant manager ofplant 1. She kept employees' absentee records for, amongother periods, January 13 to May 24, 1972, fordepartment16 in said plant. See Respondent's Exhibits 5A-5K. Exhibits5H-5K disclose that many employees other than Youngand Parker were laid off for lack of work between May 16and May 24, 1972.Paul Brown is Respondent's general supervisor "over thetrainee people and mainly the quality of the work" in plant1.He insists that he never cursed Charlie Davis or adjustedthe lathe of Davis to run faster. Brown did adjust said latheto run slower "due to the quality of the work."Respondent's mill superintendent of plants I and 2 is CarlJ.Perkins. He hired Charlie Davis as a head builder, butDavis was unable to do such work. Perkins denied that,afterMay 10, 1972, he watched over Davis more closelythan over other employees.Shirley Davis also worked under Perkins. At first Shirleyworked as a buffer but, when 90 percent of this work waseliminated,she was assigned to operate the edge belt. Sincethen very little buffing has been performed at these plants.The two other buffers were also at the same time transferredto work as buff drum sanders. These two were preferred assuch sanders because they were class A sanders,whereasShirley was a class B sander.Buff drum work is performedby class A workers, while edge belt work is done by classB workers. Perkins finally stated that women customarilyperform edge belt work; that Shirley Davis was producingfrom 115 to 130 percent of standard on such work; and thatShirley Davis never complained to him that such work wasundesirable and she did not want to do it.Respondent's millroom sanding department supervisor inplant I is Laydon Lathim. Shirley Davis, who worked underhim as an edgebelt sander, in July 1972, complained to himthat she desired to be assigned back to the big buff drumand would rather be laid off than operate an edge belt. Buthe answered that he did not know if this could be arrangedas he "didn't know the production flow." On one occasion,Mrs.Davis did tell him that she was afraid of "oneparticular kind of work." As a result, he rescinded the orderto her to perform this specific operation, and he never againasked her to do this type of work. Finally, Lathim testifiedthat Mrs. Davis was assigned to the edge belt because "verylittle" of her former job remained at the plant; that she wasearning 110 to 135 percent of standard on the edge belt; andthat her union activity had nothing to do with her transferto the edge belt.Until September 15, 1972, Robert Longwas a unit man-ager in upholstery for Respondent. One of his final trim-merswas Charlie Davis. At no time did Long watch over orobserve Davis any more than other employees in the depart-ment, nor did he instruct any supervisor to do so. Contin-uing, Long described Davis' work as "poor,"and that someof it did not pass inspection.On June 22, 1972, according to Long, Davis did not re-port to work because Davis was going to Knoxville, Tennes-see, topick up his children. However, Longwas informedby Fred Parvin, manager of plant 3, that Davis "might bein at lunch." Nevertheless Davis did not come in at all thatday. At about 3:30 or 4 p.m., Parvin informed Long thatDavis was passing out handbills in front of plant 1.The nextmorning,June 23, Parvin instructed Long toterminate Davis for "falsifying his excuse for being absentthe day before." Thereupon Long instructed Ray Tharp, theimmediate supervisor of Davis, "to terminate Davis for fal-sifying his excuse for being absent the day before." SoTharp removed the timecard of Davis from the rack atabout 6:50 a.m. When Davis came in and noticed his cardwas missing he came to Tharp and Long, who were togetherat the time, and said, "It looks like this is it." Then Tharptold Davis that Davis "was being terminated for falsifyinghis excuse for being absent the day before."Shortly thereafter Long filled out a termination slip per-taining to Davis. (See Resp. Exh. 6.)However,Luce Russell,a clerk, also wrote on it "Violation of Company Rules, L.R. BERKLINECORPORATION6/28/72." Finally, Long insisted that theunionactivity ofDavis did not enter into the decision to terminate him.In writing the words, "Violation of Company Rules" onthe termination report of Davis (see Resp. Exh. 6), Long hadno knowledge of what rules were involved or whether Davishad broken any such rule. Long so wrote only because he"accepted that as being true because Mr. Parvin had told[him] so." General Counsel's Exhibit 2 does not specificiallymention Davis' offense as a ground for being disciplined(see pp. 26-28 thereof), but it does state that "The foregoingenumeration of rules covering discipline and dismissal isprimarilypresented hereby way ofillustration and shall notbe deemed to exclude the Company's right to discipline ordismiss employees for other just causes." (See p. 28 of G.C.Exh. 2.)Ray Tharp, Respondent's supervisor of line 3, upholstery,was the immediate supervisor of Charlie Davis. Tharp'simmediate supervisor was Robert Long. When Davis re-ported for work, following his transfer on May 25, 1972,underTharp,Davis pointed at his union insignia and com-plained, "They transferred me up here, and they shafted me.They think I'll quit, but I won't." Later that day Davisoffered Tharp $1,000 to fire Davis, but Tharp replied he hadno reasonto do so. Further, Tharp never watched Davis anymore closely that he did other employees. However, Davisdid "poor work" and some of it was rejected because of thequality of the work and not because of any other considera-tions.According to Tharp, Davis was discharged for "beingout, filing false absenteeism the day before," and unionactivities had nothing to do with it.Gene Jeffers, the supervisor of the first shift of the shap-ing department in Respondent's plant 1, admitted that be-ginningMay 10, 1972, he did "stay"at the machine ofCharlie Davis more often than at any other employee's. Thisoccurred because "when I [Jeffers] would leave, he [Davis]would." In fact Jeffers told Davis to "stay on the machine."Further, Jeffers did tell Davis not to take breaks during theworkday, but Jeffers also commanded the other lathe opera-tors not to take any. This is because the lathes operatedconstantly except when they were shut down for 25minutesat lunch.Such lathe operators were compensated for theirlunch period to make up for the loss of said breaks.Jeffers denied that he ever told Davis that he, Jeffers, hadnot heard that the lathes were to be moved. In fact, Jefferstold Davis that the lathes would be moved about April 1972.Jeffers once gave Davis a written warning on January 24,1972, for failing to report to work on a Saturday. (See Resp.Exh. 8).Kirt Bowlin,manager of Respondent'splants 1 and 2,testified that early in February 1972, he was informed thatlathes would be moved in late May 1972. As a result, thelathe work performed by Charlie Davis and two others waseliminated.All three were then assigned to nonlathe jobs.Bowlin also stated that Charlie Davis was hired as a latheoperator and that, although he was also assigned work as ahead builder, Davis' latter work was unsatisfactory and he"could not build heads, quality heads." However, Davis asa repairer of heads was rated fair by Bowlin. Davis didmuch repair work of this nature. Lathe operators, accordingto Bowlin, were not given breaks because they worked on67a continuous operation, but they were paid for a 25-minutelunch period to make up for this.Continuing,Bowlin asserted that he did not considerworking on an edge belt sanding machine as a dangerousjob, and that women have worked on such machines. Onlyminor accidents have occurred on such a job.Further,according to Bowlin,when the lathes weremoved out of the Morristown plant the buffing operation,being dependent on said lathes,"decreased a great deal."Also, when such lathes were moved Bowlin transferred Da-vis to a job which Bowlin felt was suitable for Davis and forwhich Davis was competent to perform; but Davis' unionactivity had nothing to do with such transfer.Connie Haun is supervisor over Respondent's stool de-partment. His immediate superior is Hugh Cox. Morris Ha-zlewoodworked under Haun. According to Haun,Hazlewood missed a day's work a week "on the last" partof his employment. On June 22, 1972, Haun was informedby Fred Parvin's secretary, Betty Howington, that Hazle-wood would not be in that day because of lack of transpor-tation.As a result Haun at about noon asked one ofRespondent's guards to proceed to Hazlewood's home andprovide the latter with a ride to work. Said guard did go toHazlewood's grandmother's home,but didnot find himthere as "he [Hazlewood]was living with his mother andstepfather."The guard telephoned this information toHaun, but the latter did not tell him to try to pick upHazlewood at the latter's stepfather's home.About 3:30 p.m. on June 22, Fred Parvin informed Haunthat Hazlewood was handbilling plant 1. At about 6:30 a.m.on June23, 1972,Plant Manager Parvin instructed Haun to"terminate Hazlewood for falsifying excuse for absentee-ism." Parvin did not ask Haun for a recommendationwhether Hazlewood should be retained.Haun carried outthis command by removing Hazlewood's timecard from therack and telling the latter, when he asked for such card, thathe, Hazlewood,"was no longer employed at Berkline, onfalsifying absenteeism."Later,Haun signed,but did notpersonally make out, a termination report on Hazlewood.Said report, in evidence as Respondent's Exhibit 9, statesthat the reason Hazlewood was discharged is "Falsifyingexcuse for being absent on 6-22-72.... Violation of Com-panyRules."Respondent's supervisor of its roughmill isL. T. Hud-gens.He denied that he ever asked Shirley Davis how Char-lieDavis was doing at plant 3 or with the Union, or that hetold Shirley that a speech given by Howard Westhauerwould change the minds of employees. And at no time didHudgens discuss the Union with Mrs. Davis. Further, Hud-gens denied that he told Roy Young to take off union insig-nia becauseCharlie Davis had been fired for displaying thesame.However, Hudgens did tell Young to remove unioninsignia the latter was wearing on his hard hat or helmet"because that was defacing Berkline property." Such helmetwas owned by Berkline which loaned it to Young for work-ing purposes. However, employees were allowed to writetheir names on a tape and attach such removable tape onthe outside of their helmets.When such tape was removedsome marks remained on the hard hats.Additionally,Hudgens denied that he told employeeMack Parker or any other employee thatHudgens was in- 68DECISIONSOF NATIONALLABOR RELATIONS BOARDformed by Supervisor Don Blair to send home for the daythose employees wearing union buttons.In fact, Hudgensnever selected for aday's layoffany employees because theywere or were not wearing union buttons.Fred Parvm,Respondent'smanager of plant 3,testifiedsubstantially as follows.In lateMay 1972,Kirt Bowlinasked Parvin if Parvin needed employees. When Parvinreplied that he could use some as final trimmers in theupholstery department, Bowlin told him that employee Da-vis and another were available.Final trimmers are classifiedas grade 9 and their standard is $2.26 an hour.On June 22, 1972, Parvin learned that Charlie Davis hadto go to Knoxville and, therefore,would not be in to workthat day until noon. On that same day, Parvin also wasinformed that Morris Hazlewood would not be in to workbecause he had no transportation;thatMorris was not athis grandmother's home but was at his stepfather's home;but efforts were made to locate him,to give him a ride towork,only at the grandmother's home.Between 2 and 2:30p.m. that afternoonLarryMusick,Respondent's personnelmanager,told Parvin that Davis and Hazlewood were pass-ing out handbills in front of plant 1.About 4 p.m. on June 22, Parvin and Musick "discussedthis thing."During such discussion, Parvin ascertained fromRespondent's records that Davis "had a final warning forunexplained absence and excessive absenteeism."After fur-ther reviewing"this thing,"during which it developed thatMrs. Davis,who went to Knoxville with Davis,"made itback to work at between 9 and 10 o'clock,"itwas decidedto terminate Davis.Itwas additionally decided to fire Ha-zlewood because(a) "if he's living with his mother now andshe could make it back between 9 and 10, why couldn'tHazlewood make it";and (b)Hazlewood had been absent"maybe a day a week . . . for thelast little while."In the morning of June 23, Parvin instructed ConnieHaun to terminate Hazlewood for "falsifying his excuse andbeing away from work a full day." Parvin did not mentionHazlewood's absentee record to Haun.Not long after this,Parvin told Pete Long to discharge Davis for "falsifyingexcuse for being away from work a full day." Parvin did not"add to that in any way that it was for violating companyrules" or for having an unsatisfactory attendance record.Further, Parvin insisted that the decision to dischargeDavis and Hazlewood was in no way based upon the com-pany handbook in evidence as General Counsel's Exhibit 2,or upon their union activity. (Itwas stipulatedthat G.C.Exh. 2 has been in existence for about 3-1/2 years and thata "rule book similar to [it]. . .has been in existence at thecompany for 12 years.") Finally, Parvin admitted that hedid not talk to Hazlewood or Davis prior to deciding todischarge them.Respondent's final witness,LarryMusick, its personnelmanager,testified in substance as follows.Between 2 and2:30 p.m. on June 22, 1972, he observed a number of peoplein front of plant I handing out handbills.Among them herecognized Charlie Davis and Morris Hazlewood. Thiscaused Musick to report the fact to Parvin. Later that day,at about 4:30 p.m., Parvin and Musick discussed"the case"and reached the conclusion that both Davis and Hazlewoodshould be discharged for "falsification of excuse for beingabsent." Neither General Counsel's Exhibit 2 nor printedrules entered into the said discussion.Continuing,Musick asserted that, 2 or 3 weeks beforeDavis and Hazlewood were discharged,another employeehad been dischargedby Respondent "because of falsifica-tion of a reason for absence."No "regard"was given toGeneral Counsel'sExhibit 2 in dismissing this employee.C. Concluding Findings and DiscussionIn arriving at the findings hereinafter set forth I havebeen guided by, and have followed, certain rules of law.(a)The burden of proof rests upon the General Counsel toestablish the allegations of his complaint, and this burdennever shifts to the Respondent at any time.N.L.R.B. v.Murray Ohio Co.,326 F.2d 509, 513 (C.A. 6). A corollary isthat there is no burden on Respondent to disprove any ofthe allegations of the complaint. (b) Also,the failure of theRespondentto prove any one or more ofits defenses doesnot constitute affirmative evidence which can aid the Gen-eral Counselin sustaininghis burden of proof.N.LR.B. v.Berggren & Sons, Inc.,406 F.2d 239, 246 (C.A. 8), cert.denied 396 U.S. 823;Council of Bagel Bakeries,175 NLRB902, 903. (c) Finally, as hereinafter recited I have not cred-ited Respondent's evidence on certain aspects of the case.But this does not amount to affirmative evidence capable ofsupporting the General Counsel's obligation to prove hiscase. "The mere disbelief of testimony establishes nothing."N.L.R.B. v. Joseph Antell, Inc.,358 F.2d 880,883 (C.A. 1).SeeGuinan v. Famous Players,167 N.E. 235, 243 (Mass.).1.The discharge of Charlie DavisIt ismy opinion,and Ifind, that Daviswas discharged forengagingin union activity, and that the groundassigned forterminating him, i.e., "falsifyingexcuse forbeing away fromwork a full day," is a pretext to dissemble the true reason.Thisultimate findingis based uponthe entirerecord and thefollowingsubsidiaryfactswhich I herebyfind as facts.Respondent's evidencenot consonantwith said facts is notcredited.Further,I findthat Daviswas not transferred fromplant I to plant 3 for discriminatoryreasons, as I find thatthis became necessarybecause the lathes on which Davisworkedin plant 1 werelawfullymovedtoRespondent'sfactory in Livingston.(a)Davis was anactive proponent of the Union, andRespondenthad knowledge of this.In fact it was hisdistrib-uting handbills which caused PlantManager Parvin andPersonnel Manager Musick to discuss the absenceof Davisfrom workon June22, 1972.1 realize,and expressly rule,that engaging in unionactivity, no matter howextensive,will not immunize or insulatean employeefrom being ter-minated forlawfulcause.N.L.R.B. v. Murray Ohio Co.,326F.2d 509, 515 (C.A.6).Butpatently an employee whostronglyespousesa union may become a target for employ-er concern."Obviously the dischargeof a leading unionadvocateis a most effectivemethodof undermining a unionorganizationaleffort."N.L.R.B. v. Longhorn TransferService,346 F.2d 1003, 1006 (C.A. 5). This fact may beevaluated in ascertaining the actual reason inspiring a dis-charge.Maphis Chapman Corp. v. N. L. R. B.,368 F.2d 298,304 (C.A. 4). BERKLINECORPORATION69At this point it may be remarked that "Direct evidenceof a purpose to discriminate is rarely obtained, especially asemployers acquire some sophistication about the rights oftheir employees under the Act...."Corrie Corporation v.N.L.R.B.,375 F.2d 149, 152 (C.A. 4). "Nowadaysit is usual-ly a case of more subtlety."N.L.R.B. v. Neuhoff Bros.,375F.2d 372, 374 (C.A. 5). In my opinion,the foregoing state-ments are applicable to the discharge of Davis.(b)Respondent harbored union animus.This alone willnot sustain a conclusion that Davis was discriminatorilydischarged.N.L.R.B. v. Murray Ohio Co.,326 F.2d 509, 514(C.A. 6);N.L.R.B. v. Threads Inc.,308 F.2d 1, 8 (C.A. 4).Nevertheless it is a factor which may be evaluated in am-ving at the true reason for terminating Davis.(c)Respondent suddenly revived Davis' absentee recordand used it in part to warrant his dismissal.But such record,assuming it was bad, had at no time in the past resulted indisciplinaryaction against him. Hence I find that it wascondoned or overlooked. And I further find that resur-recting said record is some indicia of a desire to dischargea strong, if not vigorous, proponent of the Union. Cf.AvcoCorporation,199NLRB No. 86, where an employersearched through an employee's personnel files to find apretext for a discharge.(d)Davis was precipitately discharged during the heightof the Union's campaign.It is undeniable,and I rule, thatabruptness of a termination during a union's drive does notpreclude a finding that such discharge was effected forcause.Cf.Miller Electric Mfg. Co. v. N. L. R. B.,265 F.2d 225,226-227 (C.A. 7);WhitcraftHouseboard Division,195NLRB 1046.But Ifind that the abruptness of the decisionto terminate Davis,when appraised together with otherfacts found herein,points to the result that his absence fromwork on June 22 would not have resulted in his dischargeif he had not engaged in distributing union literature whileso being away from work. In addition, the timing of thedischarge,i.e., at a time concurrent with union handbilling,has probative value.In this connection it is true,and I rule, that I may notquestion the severity of the penalty imposed upon Davis forwhat some may treat as a possible minor infraction. For anemployer's judgment in disciplining employees is an "unfet-tered right" which may be reviewed, revised, or modified inthis proceeding.N. L. R. B. v. United Parcel Service,317 F.2d912, 914 (C.A.1);N.L.R.B. v. Murray Ohio Co.,326 F.2d509,514 (C.A. 6);N.L.R.B. v. Ace Comb Company,342 F.2d841, 847(C.A. 8). But "even though unexcused absencefrom work. . .would be good cause for discharge, if theexercise of this right is tainted with a discriminatory motiveunder Section 8(a)(3) of the Act, a violation may be found."N.L.R.B. v. Murray Ohio Co.,326 F.2d 509, 517 (C.A. 6). Ifind such taint in the discharge of Davis, and I draw "theinference that Respondent seized upon [Davis'] unexcused[absence]as an opportunity to riditself of a union man."N.L.R.B. v. Murray Ohio Co.,326 F.2d 509, 517 (C.A. 6). Imake this inference even though Davis' performance of hiswork may have deteriorated. Cf.N.L.R.B. v. Murray OhioCo., 326 F.2d 509, 516 (C.A. 6), Miller's case.(e) I find that Respondent neither conducted a fair andimpartial investigation of the reason for Davis' absence, noroffered him an opportunity to explain his absence or other-wise to defend himself. At the trial, Davis contended he hadpermission to take off the entire day on June 22, 1972,whereas Parvin never asked Davis about this prior to dis-charging the latter.Parvin merely took another person'sword that Davis would be off only till noon on that daywithout seeking Davis' version.Yet Daviswas terminatedwithout even the semblance of a chance to vindicate him-self.Absence of a fair investigation under these circum-stances is evidence of a discriminatory attitude toward theemployee affected thereby.Norfolk Tallow Co., Inc.,154NLRB 1052, 1059. And the failure to inquire of Davis forhis account of this incident warrants the inference of adiscriminatory motivation towards him.Service TechnologyCorporation,196 NLRB 1036.Idraw that inference.In this area of the case it is also significant that Davis'immediate superior was not consulted or allowed to partic-ipate in the decision to discipline Davis.While not conclu-sive,thisattitude of Parvin suggests that Parvin wasinterested in terminating Davis regardless of what rec-ommendation may have been proposed by Davis' supervi-sor.VirginiaMetalcrafters, Inc.,158NLRB 958, 962;Bendix-Westinghouse,161NLRB 789, 796.(f) It is not imperative that Davis'discharge be motivatedsolely by discriminatory considerations to render it illegal.It is sufficient to find that he was unlawfully terminated ifa substantial ground leading to his dismissal was his unionactivity notwithstanding that a valid reason may also havesimultaneously existed for taking disciplinary measuresagainsthim.N.L.R.B. v. Lexington Chair Co.,361 F.2d 283,295 (C.A. 4);N.L.R.B. v. Whitin Machine Works,204 F.2d883, 885 (C.A.1);Sinclair Glass Co. v. N.L.R.B.,465 F.2d209 (C.A. 7);N.L.R.B. v. Murray Ohio Co.,358 F.2d 948,950 (C.A. 6).(g)Finally, Davis was abruptly discharged long after hisalleged unacceptable absenteeism occurred and contempo-raneouslywith the Union's organizing campaign.This cir-cumstance makes operative the principle that abruptness,manner,and timing of a discharge cast light upon the ques-tion of whether an employee was terminated for a lawfulcause or whether the reason advanced for such discharge isa pretext to disguise antiunion hostility prompting such ac-tion.Arkansas-LouisianaGas Company,142 NLRB 1083,1085-86. "The abruptness of a discharge and its timing arepersuasive evidence as to motivation."N.L.R.B.v.Mont-gomery Ward & Co.,242 F.2d 497, 502 (C.A. 2), cert.denied355 U.S. 829.While I am mindful that the suddenness of a dischargeduring a union campaign will not automatically brand adischarge as unlawful,I nevertheless am awarethat "Themere existence of valid grounds for a discharge is no defenseto a charge that the discharge was unlawful...."N.L.R.B.v. Symons Manufacturing Co.,328 F.2d 835, 837 (C.A. 7). Iexpressly find that discriminatory motives played a substan-tial part in deciding to terminate Davis, and that such mo-tives overrode any idea of discharging him for a validreason.2.The discharge of Morris HazlewoodA careful examination of the entire record convinces me,and I find, that Hazlewood was discharged because he had 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in union activity,and that the reasons given at thetrial for terminating him, i.e., (1) for"falsifying his excuseand being away from work a full day,"and (2)being absent"maybe a day a week. . .for the last little while" arepretexts to mask the true reason.This ultimate finding isderived from the entire record and the following subsidiaryfindings,which I hereby find as facts.(a)Hazlewood engaged in union activity,including thedistributing of union handbills on June 21 and 22. I creditHazlewood that he distributed such handbills on June 21and believe that Respondent'switnesses should be creditedthat he also did so on June 22.(b)Respondent entertained union animus as found else-where herein.While this in itself does not constitute anunfair labor practice,itmay be evaluated with the remain-der of the pertinent evidence to arrive at the true reason forhis discharge.(c)Hazlewood was never told that he was being dis-charged in part for being absent "a day a week...for thelast little while."Failing to notify Hazlewood of this reason,advanced for the first time at the trial,is perhaps of minorsignificance,but it tends to show,especially when consid-ered along with the finding in the next paragraph below,that it amounts to a pretext.(d)At no time was Hazlewood's allegedly poor atten-dance record called to his attention,nor was he disciplinedtherefor.Thus his absenteeism was overlooked or con-doned.Midwest Towel Service,143 NLRB 744, 754, enfd.339 F.2d 948(C.A. 7). Failureto warn or alert Hazlewoodthat he risked discharge for such absenteeism has probativevalue in determining the actual ground for terminating him.E. Anthony&Sons,Inc. v.N.L.R.B.,163 F.2d 22, 26-27(C.A.D.C.);N.L.R.B.v.Melrose Processing Co.,351 F.2d693,699(C.A. 8);Krestmark Industries, Inc.,199 NLRB No.171.(e)Hazlewood was not only abruptly discharged but im-mediately after handbilling for the Union. While not con-clusive,this fact has probative value in ascertaining the truereason for terminating him. And I draw "the inference thatRespondent seized upon [Hazlewood's]unexcused [ab-sence] as an opportunity to rid itself of a union man."N.L.R.B. v. Murray Ohio Co.,326 F.2d 509,517 (C.A. 6).(f) I further find that Respondent neither conducted afairand impartial investigation of the reason forHazlewood's absence,nor offered him an opportunity toexplain his absence or otherwise to defend himself.Hazle-wood was terminated without a fair chance to vindicatehimself and without Respondent's even discussing the mat-ter with his foreman.Failure to consult Hazlewood's imme-diate supervisor prior to discharging Hazlewood has someprobative value.GuilfordMills,164 NLRB 615,620. Underthe circumstances the absence of a fair investigation and thefailure to ask Hazlewood for his side of the incident mani-fest a discriminatory motive behind Hazlewood's discharge.Norfolk Tallow Co., Inc.,154 NLRB 1052, 1059;ServiceTechnology Corporation,196 NLRB 1036.Although of mi-nor significance,it is worthy to mention that Respondentdid not even instruct its guard to pick up Hazlewood at thelatter's home after said guard reported Hazlewood's correctaddress to Respondent,at a time when Respondent alleged-ly dispatched said guard to give Hazlewood a ride to workon June 22.(g)Finally,it is not essentialthatHazlewood'sunionactivity be the only ground for his discharge to find that hewas unlawfully terminated.N.L.R.B. v. Challenge-CookBrothers,374 F.2d 147 (C.A. 6). His discharge will be foundto be discriminatory, notwithstanding a valid ground mayhave existed warrantinghis dismissal,so long as his unionactivitywas amotivating or substantial reason forterminat-ing him.N.L.R.B. v.West Side Carpet Cleaning Co.,329F.2d 758, 761 (C.A. 6). I find that a substantial ground-butnot necessarily the only one-for firing Hazlewood was hisunionactivity.3.The assignment of less desirablework for Shirley DavisA critical evaluation of the entire record convinces me,and I find,thatMrs. Davis was not assigned to edge beltwork for discriminatory reasons. Consequently, I find thatsuchassignmentdoes not violate any provision of the Act.Accordingly, I shall recommend that this aspect of the com-plaint be dismissed.I cannot overstressat the outset that merelybecause Mrs.Davisengagedin union activity of which her employer hadknowledge,which I find,isnot enough to ascribe illegalmotives to Respondent in effectuating this transfer. Nor isthe fact, which I find, that Respondent harbored hostility tounions sufficient to render the transfer illegal.Respondentmay transfer for any cause, whether good, bad, or indiffer-ent, or for no cause,so long as it is not motivated by illegalconsiderations.Nor am I authorized to pass judgment upon or otherwiseappraise Respondent's decision to transfer Mrs. Davis. Re-gardless of whether said transfer was sound or not, orwhether anotheremployer wouldnot have made this trans-fer,Respondent's decision in, this connection may not bereviewed in this proceeding. SeeP.G. Berland Paint, Inc.,199 NLRB No. 177. Otherwise an employer who displayedpoor judgment in operating his business would be answera-ble in unfair labor practice cases for such conduct.But thatis not the law. SeeP.G. Berland Paint,Inc., supra.It is true that Mrs. Davis once asked to be relieved of edgebelt work, and this request was honored by placing her onthe buffer. But I find that Respondent lawfully and in goodfaith thereafter so modified its method of operating thatbuffer work became negligible.As a result it became imper-ative to prescribe other work to Mrs. Davis and a few otherbuffers. But I find that Mrs. Davis was properly selected tobe returned to edge belt work when buffing became scarce,and that no discriminatory motives entered into this deci-sion.Itmay be that edge belt work was more onerous. And Iam aware that sometimes giving less desirable work to anemployee may be discriminatory.Extendicare of Kentucky,Inc.,199 NLRB No. 47. But I find that union animus didnot enter into the decision to give Mrs. Davis edge beltwork. And I consider S.S.Kresge Co.,199 NLRB No. 52,not applicable to the instant case, for inKresgeitwas foundthat a refusal to change an employee'swork schedule wasdiscriminatorily motivated. Here I find no illegal motive inassigning Mrs. Davis to edge belt work when buffing work BERKLINECORPORATION71was greatly reduced in amount.4.The temporary layoffs of Roy C. Youngand Mack Parkera. As to YoungUpon the record unfolded in this case, I am of the opin-ion, and find, that Young was not unlawfully laid off for theafternoon of May 24, 1972. Accordingly, I shall recommendthat this branch of the complaint be dismissed.No one doubts that there was a shortage of work in therough mill for the afternoon of May 24, and I so find. HenceI further find that Respondent was obliged to send someemployees home for that period. On the record before meI am unable to find that Young was selected to be laid offfor that afternoon for discriminatory reasons. It is true, andI find, that Young wore a union button and that Respon-dent had knowledge of it. He also signed a union card andobtained signatures to a few union cards.But the evidencedoes not disclose that Respondent had knowledge of thislatter unionactivity.Improper motives in laying off Young may not be infer-red simply because he belonged to the Union. Cf. P. G.Berland Paint, Inc.,199 NLRB No. 45. As a matter of fact,nonunion employees in Young's department, but not in his"group," were also sent home that afternoon. This demon-strates that the temporary layoff was not restricted to unionadherents.It is true that the three union members inYoung's group were laid off for that afternoon. But nocontention is made that Respondent was unlawfully moti-vated as to one of these three; i.e., Lonnie Harell. Nor isthere evidence that Respondent departed from seniority inmaking said layoffs. This shows an absence of antiunionattitude in choosing employees to be so laid off.The General Counsel stresses the fact that, in the past,when work was slack employees were given other workrather than be sent home.But Ifind that this practice wasnot consistently followed, so that onsome occasions em-ployees were sent home when work became unavailable. Inany event, the General Counsel has failed to establish thatother work remained to be performed to which Young couldbe transferred for the afternoon. Hence I find that the argu-ment advanced in this paragraph is not supported by therecord. In this connection, I find that Respondent's businessjudgment in deciding that a temporary layoff had to beresorted to and that Young should be one of those senthome may not be questioned, regardless if it was sound ornot, unless motivated by antiunion considerations. And Ifurther find that no antiunion motives played any part inarriving at said business judgment.For the reasons recited abovein findingthat no unfairlabor practice was committed when Young was laid off forthe afternoon of May 24, I find that Parker was lawfully senthome that afternoon for lack of work. However, certaintestimony of Parker requires further evaluation at this point.When Foreman Hudgens informed Parker at or about9:30 a.m. on May 24 that Parker would not work that af-ternoon,Parker claimsthat "the way [Hudgen's] supervisorJohn Blair had put it,itwould be the ones that were wearingthe union badges" who would be sent home.I do not creditParker that Hudgens uttered this remark.In any event, it isclear that several nonunion employees in the departmentwere also laid off, and one union employee, Delmar Harris,was not laid off, so that I find that union animus did notenter into the decision to layoff Parker. In addition, I findno union animus on this occasion.Further, Parker testified that on prior occasions when alull in work activity was encountered Respondent eitherassigned employees to other work or asked employees "tovolunteer to go home"; and that on May 24 no one inParker's group was given the opportunity to volunteer to gohome for the afternoon.But I find that some divergencefrom this practice had'occurred in the past. Consequently,I find that failure to abide by this loosely observed systemwas not due to antiunion motives.Since Ihave found that Parkerwas notdeprived of workon the afternoon of May 24 because of discriminatory mo-tives,I shall recommend that this segment of the complaintbe dismissed.5.Alleged violations of Section8(a)(1)of the ActAbout June 23, 1972, Supervisor L. T. Hudgens told em-ployee Young to remove union badges which decorated thelatter's clothing, and added, "You know Davis has got firedover it." Respondent's evidence inconsistent with this state-ment is not credited. I find that this is a threat of reprisalfor exercising a right protected by the Act and, therefore,contravenes Section 8(a)(1) of the Act.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThose activities of Respondent set forth insection III,above, found to constitute unfair labor practices, occurri>;igin connectionwith its operations describedin section I,above, havea close,intimate,and substantial relation totrade, traffic, and commerceamongthe severalStates, andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.b. As to ParkerAs in the case of Young, I find,upon assessingthe entirerecord, that Parker was lawfully laid off for the afternoonofMay 24 when work became slack. I find that Parkerbelonged to the Union and that Respondent was aware ofthis. In addition, I find that he induced some employees tosignunion cards, but evidence is wanting to indicate thatRespondent knew of this conduct.V. THE REMEDYAs Respondent has been found to have engaged in unfairlabor practices, I shall recommend that it take specific ac-tion, as set forth below,designed to effectuate the policiesof the Act.In view of the finding that Respondent unlawfully termi-nated Charlie Davis and Morris Hazlewood, it will be rec-ommended that it be ordered to offer each immediate and 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDfull reinstatement to his former position, or, if such is notavailable, one which is substantially equivalent thereto,without prejudice to the seniority and other rights and privi-leges of each.Itwill further be recommended that each bemade whole for any loss of earnings suffered by reason ofhis termination.There is evidence in the record thatHazlewood is lessthan 18, and that Respondent generally does not hire per-sons under 18. However, Hazlewood's termination reportprepared by Respondent expressly states that Hazlewood is"eligible for rehire." (See Resp. Exh. 9.) If there is anyimpediment to Hazlewood's being taken back by Respon-dent it may be resolved at the compliance stage of thisproceeding,as it was inadequately litigated at the trial be-fore me.Inmaking Davis and Hazlewood whole, Respondentshall pay to each a sum of money equal to that which hewould have earned as wages from the date he was terminat-ed to the day he is reinstated or a proper offer of rein-statement is made,as the casemay be,less his net earningsduring such period. Such backpay, if any, is tobe computedon a quarterly basis in the manner established by F.W.Woolworth Company,90 NLRB 289, with interest thereon at6 percent, calculated according to the formula set forth inIsis Plumbing & Heating Co.,138 NLRB 716. It will also berecommended that Respondent preserve and make avail-able to the Board or its agents,upon reasonable request, allpertinent records and data necessary to aid in analyzing anddetermining whatever backpay may be due. Finally, it willbe recommended that Respondent post appropriatenotices.The discriminatory discharges of Davis and Hazlewoodgo "to the very heart of the Act."N.L.R.B. v. EntwistleManufacturing Company,120 F.2d 532, 536 (C.A. 4);N.L.R.B. v. United Mineral Corp.,391 F.2d 829, 837-838 (C.A. 2).Consequently, the Board's Order should be sufficientlycomprehensive to prevent further infraction of the Act inany manner, and I shall so recommend. Cf. R &R ScreenEngraving, Inc.,151NLRB 1579, 1587.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.The Unionis a labor organization within the meaningof Section 2(5) of the Act.2.Respondent is an employer within the meaning of Sec-tion 2(2), and is engaged in commerce as defined in Section2(6) and (7), of the Act.3.By threatening reprisals against employees wearingunion badges Respondent committed an unfair labor prac-tice proscribed by Section 8(a)(1) of the Act.4.By discriminating in regard to the tenure of employ-ment of Charlie Davis and Morris Hazlewood, thereby dis-couraging membership in the Union, a labor organization,Respondent engaged in unfairlaborpractices condemnedby Section 8(a)(3) and (1) of the Act.5.The foregoing unfair labor practices affect commercewithin the purview of Section 2(6) and (7) of the Act.6.Respondent has not committed any other unfair laborpractices alleged in the complaint.Uponthe foregoing findings of fact,conclusions of law,and the entire record in this case,and pursuant to Section10(c) of theAct, I herebyissue the following recommended:ORDER'Respondent, Berkline, Corporation,Morristown, Ten-nessee,its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the Union, or any otherlabor organization,by discharging employees or otherwisediscriminating in any manner in respect to their tenure ofemployment or any term or condition of employment.(b) Threatening employees with reprisals for wearing ordisplaying union buttons or insignia.(c) In any other manner interfering with,restraining, orcoercing employees in the exercise of rights guaranteed tothem by Section 7 of the National Labor Relations Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer Charlie Davis and Morris Hazlewood each im-mediate and full reinstatement to his formerjob, or,if thatjob no longerexists, to a substantially equivalent one, with-out prejudice to the seniority and other rights and privilegespreviously enjoyed by each, and make each whole for anyloss of pay he may have suffered by reason of Respondent'sdiscrimination against him,with interest at the rate of 6percent as provided in the section above entitled "The Rem-edy."(b) Preserve and, upon reasonable request, make avail-able to the Board or its agents, for examination and copy-ing, allpayroll records and reports, and all other recordsnecessary to ascertain the amount,if any,of backpay dueunder the terms of this recommended Order.(c) Post at its premises at Morristown, Tennessee, copiesof the notice marked "Appendix." 2 Copies of said notice,to be furnished by the Regional Director for Region 10,after being signed by a duly authorized representative of theRespondent, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter,in conspicuous places,including all places wherenotices to employeesare customarily displayed.Reasonablesteps shall be taken to insure that said notice is not altered,defaced,or coveredby any othermaterial.(d)Notify the Regional Director for Region 10, in writ-ing, within 20 days from the date of this Order, what stepshavebeentaken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not found herein.1 In the event no exceptions are filedas provided by Sec. 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrderherein shall, asprovidedin Sec. 102.48of the Rules and Regulations,be adopted by the Boardand become itsfindings, conclusions, and Order,and allobjectionsthereto shall be deemedwaived forall purposes2 In the event the Board'sOrder is enforced by a Judgment of a UnitedStatesCourt of Appeals, the words in thenotice reading"Posted by Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgment of theUnited States Court of Appeals Enforcingan Order of theNational Labor Relations Board " BERKLINECORPORATION73APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWe herebynotify our employees that:WE WILL NOT discourage membership in UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,or any other labor organization,by dis-charging employees or otherwise discriminating in anymanner in respect to their tenure of employment or anyterm or condition of employment.WE WILL NOT threaten employees with reprisals forwearing or displaying union buttons or insignia.WE WILL NOTin any other manner interfere with, re-strain,or coerce employees in the exercise of rightsguaranteedto them bySection 7 of the National LaborRelations Act.WE WILL offerCharlie Davisand Morris Hazlewoodeach immediate and full reinstatement to his formerposition,or, if such position no longer exists,to a sub-stantially equivalent one, without prejudice to the sen-iority andother rights and privileges enjoyed by each,and make eachwhole for any loss of payhe may havesuffered by reason of his discharge,with interest there-on at the rate of 6 percent per annum.All ouremployees are free to become,remain,or refuseto become or remain,members of the above-named Broth-erhood ofCarpentersor any otherlabor organization.DatedByBERKLINECORPORATION(Employer)(Representative)(Title)This isan officialnotice andmust not bedefaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthisnotice or compliancewith itsprovisions may be direct-ed tothe Board'sOffice,Peachtree Building,Room 701,Atlanta, Georgia 30308, Telephone 404-526-5760.